       Case 1:18-cv-00412-JCH-LF Document 53 Filed 01/09/19 Page 1 of 10




                      `IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF NEW MEXICO


GREGORY CRUTCHER, individually and on
behalf of other similarly situated individuals,

       Plaintiff,

v.                                                                 No. 1:18-cv-00412-JCH-KBM

LIBERTY MUTUAL INSURANCE COMPANY,
LIBERTY PERSONAL INSURANCE COMPANY,
FIRST NATIONAL INSURANCE COMPANY OF
AMERICA, SAFECO INSURANCE COMPANY
OF AMERICA, and SAFECO NATIONAL INSURANCE
COMPANY,

       Defendants.

        CERTIFICATION ORDER TO THE NEW MEXICO SUPREME COURT

       This matter is before the Court on Defendant Safeco Insurance Company of America’s1

Motion for Judgment on the Pleadings under Fed. R. Civ. P. 12(c) and to Certify a Controlling

Question of Law to the New Mexico Supreme Court, ECF No. 19; Plaintiff Gregory Crutcher’s

Cross-Motion to Certify, ECF No. 31; and Mr. Crutcher request for leave to amend his proposed

question for certification, ECF No. 35. The Court GRANTS Mr. Crutcher’s motion to amend

and will thus consider his amended proposed question in the certification analysis. The Court

also GRANTS the parties’ cross-motions to certify a controlling question of law to the New

Mexico Supreme Court, but RESERVES RULING on Safeco’s 12(c) motion until that court

provides an answer on the certified question.


1
  Of the Defendants, only Safeco Insurance Company of America moves for an order of
certification. In fact, under Fed. R. Civ.. P. 41(a)(1)(A)(ii) Plaintiff voluntarily dismissed all
claims against Defendants Liberty Mutual Insurance Company, Liberty Personal Insurance
Company, and Safeco National Insurance Company. Thus, the only remaining defendants in this
case are Safeco Insurance Company of America and First National Insurance Company of
America.
       Case 1:18-cv-00412-JCH-LF Document 53 Filed 01/09/19 Page 2 of 10




I.     FACTUAL AND PROCEDURAL BACKGROUND

       Under New Mexico Rule of Appellate Procedure 12-607(C)(3), the Court presents the

“facts relevant to the question, showing fully the nature of the controversy out of which the

question arose.” Unless otherwise noted, the following facts taken from Mr. Crutcher’s Motion

to Certify are undisputed. In 2006, Defendant First National Insurance Company of America

issued Mr. Crutcher an auto insurance policy. The policy transferred to Safeco two years later,

and Safeco has insured Mr. Crutcher’s car ever since. The policy provided liability coverage of

up to $25,000 per person/$50,000 per occurrence – the statutory minimum under New Mexico’s

financial responsibility laws. See N.M. Stat. Ann. § 66-5-215(A)(1). Given Mr. Crutcher’s

election   of   the   minimum     liability   limits,    Mr.   Crutcher’s   coverage   limit   for

uninsured/underinsured insurance (UM/UIM) was also $25,000 per person/$50,000 per

occurrence as set forth in N.M. Stat. Ann. § 66-5-301.

       In June 2017, an at-fault driver t-boned Mr. Crutcher in Albuquerque, New Mexico,

leaving him with over $50,000 in personal injuries. Like Mr. Crutcher, the tortfeasor driver

carried minimal liability coverage. Mr. Crutcher, after receiving $25,000 from the tortfeasor’s

insurer, USAA, claimed $25,000 in UIM benefits from his own insurer, Safeco. Mr. Crutcher

contends that Safeco reduced or “offset” from the $25,000 UIM coverage the $25,000 he

received from the tortfeasor’s insurer, meaning Mr. Crutcher recovered nothing from Safeco. Mr.

Crutcher believes that Safeco’s underinsured coverage offset practice is traceable to the New

Mexico Supreme Court’s decision in Schmick v. State Farm Mutual Automobile Insurance

Company, 1985-NMSC-073, 103 N.M. 216, 704 P.2d 1092, which described when an insured

can collect underinsurance payments from his carrier under New Mexico’s statutory offset in

N.M. Stat. Ann. § 66-5-301(B). See Schmick, 1985-NMSC-073 at ¶ 24 (stating that “an insured



                                                 2
       Case 1:18-cv-00412-JCH-LF Document 53 Filed 01/09/19 Page 3 of 10




collects from his underinsured motorist carrier the difference between his uninsured motorist

coverage and the tortfeasor’s liability coverage or the difference between his damages and the

tortfeasor’s liability coverage, whichever is less.”).

       According to Safeco, however, it did not set-off UIM coverage from the amount Mr.

Crutcher received from USAA; rather, it denied out-right Mr. Crutcher’s claim for UIM benefits

because the tortfeasor driver was not an “underinsured motorist” under New Mexico’s UM/UIM

statute. That statute defines an underinsured motorist as one whose liability limits are “less than

the limits of liability under the insured’s uninsured motorist coverage.” N.M. Stat. Ann. § 66-5-

301(B). Safeco concluded Mr. Crutcher’s UM coverage equaled the tortfeasor’s liability

coverage – that is, the difference between Mr. Crutcher’s UM coverage and the tortfeasor’s

liability coverage was zero – and therefore denied the claim.

       Mr. Crutcher filed a complaint in New Mexico state court seeking class action

certification for persons like Mr. Crutcher who regularly paid premiums for UIM coverage but

who find themselves receiving no such coverage at all. Mr. Crutcher alleged that Defendants

have failed to meaningfully explain to policyholders how an offset of the sort Safeco used works

to cancel UIM benefits that policyholders expect to receive. The complaint alleges that insurers

like Safeco sell “illusory” UIM coverage in the sense that UIM premiums sold on minimum

limits policies are valueless if the policyholder is in an accident with a tortfeasor who carries

liability coverage equal to the policyholder’s UM coverage. Mr. Crutcher’s complaint alleges

that Defendants are liable on seven counts under New Mexico common law and various

consumer protection statutes: negligence (Count I); violation of New Mexico’s Unfair Trade

Practices Act, N.M. Stat. Ann. §§ 57-12-2 to 58-12-10 (Count II); violation of New Mexico’s

Unfair Insurance Practices Act, N.M. Stat. Ann. §§ 59A-16-1 to -30 (Count III); breach of



                                                   3
        Case 1:18-cv-00412-JCH-LF Document 53 Filed 01/09/19 Page 4 of 10




contract and a claim for underinsured motorist coverage (Count IV); breach of the covenant of

good faith and fair dealing (Count V); unjust enrichment (Count VI); and negligent

misrepresentation (Count VII). Mr. Crutcher’s complaint alleges that insurers had a duty under

these statutes and New Mexico common law to provide UIM coverage for the premiums they

charged and violated that duty; that insurers engaged in deceptive trade practices by not fully

informing insureds of the consequences of offsetting; and that insurers in bad-faith failed to pay

UIM benefits and breached numerous insurance contracts.

        Mr. Crutcher asserts that his lawsuit is properly maintainable as a class action under

Federal Rule of Civil Procedure 23 and proffers a class definition as follows:

        All persons (and their heirs, executors, administrators, successors, and assigns)
        who paid a premium for an underinsured motorist coverage on a policy that was
        issued or renewed in New Mexico by Defendants and that purported to provide
        the statutorily required UM/UIM minimum limits of $25,000 per person/$50,000
        per accident, but which effectively provides no underinsured motorist coverage,
        because of the statutory offset recognized in Schmick v. State Farm Mutual
        Automobile Insurance Company, 704 P.2d 1092 (1985).

        Mr. Crutcher also proffers definitions for two sub-classes within the putative class, the

distinction between the two resting on whether the insured suffered damages exceeding the

tortfeasor’s liability.

II.     STANDARDS FOR CERTIFICATION

        After removal to this Court under the Class Action Fairness Act, 28 U.S.C. § 1332(d),

Safeco and Mr. Crutcher cross-moved for certification to the New Mexico Supreme Court under

Rule 12-607(A) NMRA on the issue of whether UIM coverage at the minimum level is illusory.

Under New Mexico law, the New Mexico Supreme Court is empowered to answer a question

certified to it by a federal court in a case “in which there is no dispute over the factual predicates

to the Court’s determination of the questions certified, and [its] answer either disposes of the



                                                  4
       Case 1:18-cv-00412-JCH-LF Document 53 Filed 01/09/19 Page 5 of 10




entire case or controversy.” Schlieter v. Carlos, 1989-NMSC-037, ¶ 5, 108 N.M. 507, 508, 775

P.2d 709, 710. The New Mexico Supreme Court also accepts certified questions that are “of such

substantial public interest that it should be determined by” that court, and considers “the

prospects for judicial economy in the termination of litigation.” Id. ¶ 15 (citing Amoco Prod. Co.

v. Action Well Serv., Inc., 1988-NMSC-040, ¶ 13, 107 N.M. 208, 755 P.2d 5 for the proposition

that “federal courts are encouraged to certify novel questions when this will avoid unnecessarily

protracted litigation.”).

III.    DISCUSSION

        Safeco states that certifying a question to the New Mexico Supreme Court “will either

dispose of the entire case or of a pivotal issue that defines the future of the case,” and Mr.

Crutcher likewise says that an answer from that court is “very likely to resolve most, if not all, of

[Plaintiff’s] claims in this litigation.” There are additional good reasons for certification.

        First, an answer from that court would resolve whether the portion of a premium

allocated to the underinsured portion, as distinct from uninsured portion, is illusory when sold at

minimum limits. Safeco says there is no such distinction. Insurers must offer UM/UIM as a

combined coverage with a single premium. There is no separate unit of UIM premium giving rise

to separate coverage on a minimum limits policy, Safeco says, and that the UIM portion of the

combined UM/UIM coverage will not be payed on a minimum limits UM/UIM policy does not

render it illusory. However, in the New Mexico Supreme Court’s most authoritative guidance on

the issue, Progressive Northwester Insurance Co. v. Weed Warrior Services, 2010-NMSC-050,

¶¶ 10-11, 149 N.M. 157, 245 P.3d 1209 the court drew a distinction between the coverage

provided by the underinsured versus the uninsured portions of a policy and recognized that

insurers must offer the maximum amount of UM/UIM coverage (i.e. equal to the liability limits



                                                   5
       Case 1:18-cv-00412-JCH-LF Document 53 Filed 01/09/19 Page 6 of 10




of the policy) to an insured because at minimum limits an insured does not carry UIM coverage.

The court explained that:

       In the Mandatory Financial Responsibility Act, the Legislature determined that
       $25,000 insurance coverage for injury or death per accident is an adequate
       amount of coverage. See § 66–5–215(A)(1). Section 66–5–301(A) requires that
       same amount of coverage for UM coverage. Read together, an uninsured motorist
       is one who does not carry the statutory minimum for liability coverage, or
       $25,000, and injury caused by such a driver would be covered by the injured
       individual's UM coverage. Section 66–5–301(B) defines UIM coverage as part of
       UM coverage. If the tortfeasor carried the statutory minimum of liability
       insurance and the injured driver carried the statutory minimum of UM/UIM
       coverage, the injured driver would have no recourse for injuries suffered over the
       minimum amount of $25,000. The injured driver, though in theory having
       purchased UIM coverage, would in fact have purchased only UM coverage—
       rendering the inclusion of “UIM” in the statute superfluous … An insured carries
       UIM coverage only if the UM/UIM limits on her or his policy are greater than the
       statutory minimum of $25,000.

Id. at ¶ 10 (emphasis added).

       Thus, the court recognized that an insured carrying underinsured coverage with limits of

liability equal to the $25,000 minimum liability required by New Mexico’s financial

responsibility act will be protected either by the tortfeasor’s insurance or by the mandatory UM

law. Despite this holding, the court did not explicitly hold that an insured’s contract for UM/UIM

provides the illusion of UIM coverage when sold at minimum limits. Nor did the court consider

Mr. Crutcher’s specific contention that what makes minimal-limits UM/UIM coverage illusory is

not § 66-5-301 itself, but rather insurers’ practice of offsetting an insured’s minimum limits

UM/UIM coverage by a minimally insured tortfeasor’s liability coverage under Schmick.

Consequently, under Weed Warrior, insurers’ liability, if any, for selling allegedly illusory

minimum limits UM/UIM policies when equal to the level of liability under New Mexico’s

financial responsibility law is an open question. Mr. Crutcher’s analysis of New Mexico

appellate case law following Weed Warrior likewise tends to show that no New Mexico



                                                6
       Case 1:18-cv-00412-JCH-LF Document 53 Filed 01/09/19 Page 7 of 10




appellate opinion has answered these questions.2 A common refrain of Mr. Crutcher’s class

action complaint is that the UPA, UIPA and New Mexico’s common law imposed duties on

insurers not to provision illusory insurance contracts. An answer from the New Mexico Supreme

Court on whether a minimum limits UM/UIM policy covering an insured in an accident with a

minimally insured tortfeasor is legally illusory would provide a determinative framework for

deciding Mr. Crutcher’s class action allegations.

       There is another good reason for certification: in the background of this case are some

four other federal cases like it pending in this Court. See Schwartz v. State Farm Auto Ins. Co.,

No. 1:18-cv-00328-WJ-SCY (filed Apr. 6, 2018); Thaxton v. Gov’t Emps. Ins. Co., 1:18-cv-

00306-MV-KK (filed Apr. 2, 2018); Bhasker v. Kemper Cas. Ins. Co., 1:17-cv-00260-JB-JHR

(filed Feb. 24, 2017); Apodaca v. Young Am. Ins. Co., No. 1:18-cv-0399-RB-JHR (filed Feb. 19,

2018). According to Safeco, these federal cases have been filed in the wake of this Court’s

decision in Bhasker. In Bhasker, the Court made an Eerie judgment that under New Mexico law

Ms. Bhasker plausibly alleged that an insurer sold her illusory UIM coverage when it sold her

UM/UIM coverage at the minimum level. Like Mr. Crutcher, Ms. Bhasker was injured in a

collision with a tortfeasor carrying minimum liability coverage. Examining the language in Weed

Warrior highlighted above, the Court held that Ms. Bhasker’s class action complaint stated a

plausible claim for relief for under the UPA, UIPA, and New Mexico’s common law for

provision of illusory insurance contracts. Following that ruling each of the federal cases have

been filed as putative class actions against insurers asserting claims for selling allegedly illusory

UIM coverage. These lawsuits prompted both parties to move for certification to the New


2
  See Pl.’s Mot. to Certify at 9-10 & n.4 (citing State Farm Mut. Auto Ins. Co. v. Safeco Ins. Co.,
et al., 2013-NMSC-006, 298 P.3d 452; Farmers Ins. Co. of Ariz. v. Sandoval, et. al., 2011-
NMCA-051, 149 N.M. 654, 253 P.3d 944; Gulbransen v. Progressive Halcyon Ins. Co, et al.,
2010-NMCA-082, 148 N.M. 585, 241 P.3d 183.)
                                                 7
       Case 1:18-cv-00412-JCH-LF Document 53 Filed 01/09/19 Page 8 of 10




Mexico Supreme Court, noting that the legal issue is one of substantial public interest. The Court

believes that authoritative guidance from New Mexico Supreme Court would not only provide a

rule of decision for uniformly deciding the pending federal cases, but would also allow the

State’s high court to have its say on the matter.

IV.    QUESTION FOR CERTIFICATION

       Under N.M. Stat. Ann. § 66-5-301, is underinsured motorist coverage on a policy
       that offers only minimum UM/UIM limits of $25,000 per person/$50,000 per
       accident illusory for an insured who sustains more than $25,000 in damages
       caused by a minimally insured tortfeasor because of the offset recognized in
       Schmick v. State Farm Mutual Automobile Insurance Company, and, if so, may
       insurers charge a premium for that non-accessible underinsured motorist
       coverage?

       Pursuant to NMRA 12-607(C)(4), this Court acknowledges that the New Mexico

Supreme Court has discretion to accept or reject this certification, and to reformulate the

question presented. Under NMRA 12-607(C)(1) the names and addresses of counsel of record

are as follows:

       On behalf of Plaintiff:

                  David A. Freedman
                  Freedman Boyd Hollander Goldberg Urias & Ward P.A.
                  20 First Plaza, Suite 700
                  Albuquerque, NM 87102
                  505-842-9960
                  Fax: 505-842-0761
                  Email: daf@fbdlaw.com

                  Kedar Bhasker
                  1400 Central Avenue SE
                  Suite 2000
                  Albuquerque, NM 87106
                  505-720-2113
                  Email: kedar@bhaskerlaw.com

                  Corbin Hildebrandt
                  Corbin Hildebrandt, P.C.
                  Sycamore Square, Suite 2000

                                                    8
Case 1:18-cv-00412-JCH-LF Document 53 Filed 01/09/19 Page 9 of 10




       1400 Central Ave. S.E.
       Albuquerque, NM 87106
       (505) 998-6626
       Email: corbin@hildebrandtlawnm.com

       Geoffrey R Romero
       Law Offices of Geoffrey R. Romero
       4801 All Saints Road, NW
       Albuquerque, NM 87120
       505-247-3338
       Email: geoff_26_@hotmail.com

       Jeremy Daniel Farris
       Freedman Boyd Hollander Goldberg Urias & Ward PA
       Twenty-First Plaza
       Suite 700
       Albuquerque, NM 87102
       505-842-9960
       Email: jdf@fbdlaw.com

On behalf of Defendants:

       Meena H Allen
       Allen Law Firm, LLC
       6121 Indian School Rd. NE, Suite 230
       Albuquerque, NM 87110
       (505) 298-9400
       Email: mallen@mallen-law.com

       Brian R. Noethlich
       Baker & Hostetler, LLP
       200 Civic Center Dr.
       Suite 1200
       Columbus, OH 43215-4138
       614-642-2632
       Fax: 614-462-2616
       Email: bnoethlich@bakerlaw.com

       Casie Collignon
       Baker & Hostetler, LLP
       303 E. Seventeenth Ave
       Suite 1100
       Denver, CO 80203
       303-861-0600
       Fax: 303-861-7805
       Email: ccollignon@bakerlaw.com


                                      9
     Case 1:18-cv-00412-JCH-LF Document 53 Filed 01/09/19 Page 10 of 10




                Matthew C. Baisley
                Baker & Hostetler, LLP
                1801 California Street
                Suite 4400
                Denver, CO 80202-2662
                303-764-4056
                Fax: 303-861-7805
                Email: mbaisley@bakerlaw.com

                Rodger Eckelberry
                Baker & Hostetler, LLP
                200 Civic Center Dr.
                Suite 1200
                Columbus, OH 43215-4138
                614-228-1541
                Fax: 614-462-2616
                Email: reckelberry@bakerlaw.com

      WHEREFORE, the Court GRANTS Plaintiff Gregory Crutcher’s Cross-Motion to

Certify [ECF No. 31] and Motion for Leave to File an Amended Proposed Question Submitted

in the Cross-Motion to Certify [ECF No. 35]. The Court further GRANTS Defendant Safeco

Insurance Company of America’s Motion to Certify a Controlling Question of Law to the New

Mexico Supreme Court, but RESERVES RULING on its Motion for Judgment on the Pleadings

[ECF No. 19].

      IT IS FURTHER ORDERED that the Clerk of Court shall transmit a copy of this

Order to the New Mexico Supreme Court.

      IT IS SO ORDERED.


                                                    ________________________________
                                                    UNITED STATES DISTRICT JUDGE




                                            10
